DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 1 October 2021. It is noted that this application is Continuation of United States Patent Application Serial No. 15/314,719 filed 29 November 2016, which is a national stage entry of PCT/CA2015/000351 filed 1 June 2015, which benefits from Provisional Patent Application Serial No. 62/004,996 filed 30 May 2014. The Information Disclosure Statement (IDS) filed 15 February 2022 has been entered and considered. Claims 1-17 are pending.

Continuation Application

[3]	This application is a Continuation Application of United States Patent Application Serial No. 15/314,719 filed on 29 November 2016, which benefits from the effective filing date of 30 May 2014, now abandoned.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[4]	Claims 1-6 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 1 and 13 recite “receive a registration of the user”. In the preceding limitations of each of claims 1 and 13, users are introduced, generally.  There is insufficient antecedent basis for the specific reference to “the user” in the noted limitation.

Claim 1 further recites “...the independent individual has no associated with the first user generating the at least one of the action and the task...”. With respect to “the action and the task”, the preceding limitations reference microactions and completion/verification of performance of a microaction. There is no prior reference to “...the action and the task...”. There is insufficient antecedent basis for the specific reference to “...the action and the task...” in the noted limitation.

Dependent claims 2-5 and 14-17 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-17 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 6, and 13 are directed to systems and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 6, and 13 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of generating and assigning tasks to users and monitoring performance of the tasks, which is reasonably considered to be method of organizing and directing human actions including commercial interactions/business relations and social interactions between participants/users. Inventions directed to certain methods of organizing human activity are recognized patent ineligible abstract ideas as defined by the above noted USPTO Policy and Examination Guidance as informed by the decisions of the Court in the aforementioned Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

With respect to the general directive of the claimed invention to certain methods of organizing and directing human activity, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…receive a registration of the user...comprising at least one social association of a plurality of social associations…”, “…track the activity of the user...with respect to their completion of a micoraction…”, “…determine whether the user completed the microaction...based upon verification data…”, “…the verification data is generated by the user completing the microaction...the verification data is generated by the independent individual…” and “…the independent individual has no associated with the first user generating the at least one of the action and the task…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of organizing and directing tasks performs by users. A general process of organizing and directing human activity is reasonably categorized as a Certain Method of Organizing Human Activity, including commercial interactions and managing personal behavior or relationships or interactions between people (e.g., social activities), as set forth in the present 2019 PEG. 


Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…determine whether the user completed the microaction...based upon verification data …”. With respect to the “verification data”, claim 1 further indicates that when the verification data is generated by the user it is provided to the application by the user and, similarly, when the verification data is generated by the independent individual, the data is provided to the application by the independent individual. While identified determining whether the user has completed the task based on meeting a threshold and the transmission of the verification data are all identified as involving the recited processor and application, respectfully, absent further clarification of the processing steps executed by the recited “processor” and/or “application”, one of ordinary skill in the art would readily understood that verifying completion of a task and sending verification data in accordance with an instruction is/are practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “server”, “micro-crowd sourcing application”, and “portable electronic devices and fixed electronic devices”. With respect to these potential additional elements, the claimed “server” is identified as executing the claimed micro-crowd sourcing application” which together are involved or used for the claimed registration, tracking, determining, and validating, generally. The claimed devices are identified as being in communication with the server/application via a network. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., registration is received, activity is tracked, tasks/actions are verified etc.) as associated with the recited “server/application” and/or “device”. Beyond the general statement that the stated functions occur within an application, the limitations provide no further clarification with respect to the functions performed by the “server/application” in producing the claimed result. A recitation of “server configured by executing...application”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., determining completion of tasks based on verification data meeting a threshold), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed, task assignment and monitoring using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing information and transmitting information over a computer network. The claimed task assignment and monitoring benefits from the use of computer communicating information over a network, but fails to present an additional element(s) which practical integrated that judicial exception into a practical application of the judicial exception. 
Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2022/0101451, Examiner notes paragraphs [0109]-[0114] and [0389]-[0397]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed. 
While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

Specifically, beyond the overall directive of the claims to the abstract concept of directing the actions and tasks of users, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive a registration; (2) track activity of a user performing a microaction, and (3) providing verification data via a network. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully maintains that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to receiving and sending communications and data via a computer network and storing and retrieving information and data from a generic computer memory. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the method of assigning and monitoring the completion of tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., assigning and monitoring the completion of tasks using capacities of generic devices to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of assigning and monitoring the completion of tasks benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 6 and 13 are directed to systems performing similar functions using capacities of generic devices to store, retrieve, and transmit specific data elements and/or instructions are rejected for substantially the same reasons, in that the generically recited computer components in the systems add nothing of substance to the underlying abstract idea. 

Dependent claims 2-5, 7-12, and 14-17, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[6]	Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boccuzzi, Jr. et al. (United States Patent Application Publication No. 2014/0278850).

With respect to claim 1, Boccuzzi, Jr. et al. disclose a system comprising: a server hosting and executing a micro-crowd sourcing application in communication with a network and via the network receiving and transmitting data to and from a plurality of at least one of portable electronic devices and fixed electronic devices associated with users of the micro-crowd sourcing software application (network based software application) in execution upon their at least one of a portable electronic device and a fixed electronic device (Boccuzzi, Jr. et al.; paragraphs [0030]-[0031] [0037]-[0041]; See at least server and applications to facilitate task and completion criteria to and among user mobile devices), the server configured by the executing micro-crowd sourcing application to: receive a registration of the user via the network based software application comprising at least one social association of a plurality of social associations (Boccuzzi, Jr. et al.; paragraphs [0063] [0070] [0071] [0075]; See at least participants are members of social system an account with the system. See further accessing social system via social network to which they belong); track the activity of the user via the network based software application with respect to their completion of a microaction of a plurality of microactions established within the network based software application by a first user (Boccuzzi, Jr. et al.; paragraphs [0026] [0032] [0066] [0067] [0073]; See at least tasks and tasks lists disseminated to participants via network. See further, analytics engine monitors task reports and participant task data including completion of tasks); and determine whether the user completed the microaction of the plurality of microactions based upon verification data meeting a predetermined threshold generated during the user completing the microaction of a plurality of microactions by at least one of the user and an independent individual (Boccuzzi, Jr. et al.; paragraphs [0053]-[0056]; See at least checks to assess task completion); wherein when the verification data is generated by the user completing the microaction of the plurality of microactions then it is also provided to the network based software application by the user (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria and completed by a number of users. The number of users transmitting the completion data to the system are reasonably inclusive of both independent verifiers and task performers); when the verification data is generated by the independent individual then it is also provided to the network based software application by the independent individual (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria and completed by a number of users); and the independent individual has no association with the first user generating the at least one of the action and the task (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria. The users verifying tasks do not appear to have an association with the task creator).
With respect to claim 2, Boccuzzi, Jr. et al. disclose a system wherein the completed microaction of the plurality of microactions was not a financial transaction associated with at least one of a product and a service (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least tasks including acquisition of photos and images included as completion criteria. Examiner submits that request to acquire a photo of an item is not a financial transaction).
With respect to claim 3, Boccuzzi, Jr. et al. disclose a system wherein the verification data meeting the predetermined threshold comprises at least one of: an image of the user either performing the microaction of the plurality of microactions (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria); a video segment of the user performing the microaction of the plurality of microactions (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria); and geolocation data received in association with a message from the user indicating completion of the microaction of the plurality of microactions that matches geolocation data generated by the first user in generating the microaction of the plurality of microactions (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria. See further geo-location identification of tasks as associated with the photo or images).
With respect to claim 4, Boccuzzi, Jr. et al. disclose a system wherein the server is further configured by the executing micro-crowd sourcing application to: upon a positive determination that the user completed the microaction of the plurality of microactions adjust a ranking associated with the user (Boccuzzi, Jr. et al.; paragraphs [0026] [0053] [0066]; See at least photos and images included as completion criteria); wherein the adjustment of ranking is dependent upon a number of validations of the user completing the microaction of the plurality of microactions received from independent individuals (Boccuzzi, Jr. et al.; paragraphs [0059]-[0061]; See at least points for tasks and other criteria. See rankings of participants based on points).
With respect to claim 5, Boccuzzi, Jr. et al. disclose a system wherein the server is further configured by the executing micro-crowd sourcing application to: upon a positive determination that the user completed the microaction of the plurality of microactions provide a reward the user (Boccuzzi, Jr. et al.; paragraphs [0031] [0032] [0064] [0070]; See at least awards, incentives, gifts specifically associated with tasks); wherein the reward for completing the microaction is only given for a verified completion of the microaction of the plurality of microactions within a given time limit (Boccuzzi, Jr. et al.; paragraphs [0031] [0032] [0064] [0070]; See at least awards, incentives, gifts specifically associated with tasks); and the reward reduces in dependence upon at least one of with time from the time the microaction was established and a reduction in the quantity of verification data being provided by the at least one of the user and the independent individual providing the verification data (Boccuzzi, Jr. et al.; paragraphs [0056]-[0059] and [0075]; See at least awards and incentives associated with timeliness criteria and reduced or eliminated based on time metrics).
Claims 13-17 substantially repeat the subject matter addressed above with respect to claims 1-5 as directed to alternate iteration of the inventive system. Claims 13-17 differ from claims 1-5 by providing further specificity with respect to rewards and incentives provided in associated with the completion of tasks. These elements are disclosed by Boccuzzi Jr. in the paragraphs cited with respect to rewards, incentives, and rankings as presented in claims 1-5. Accordingly, claims 13-17 are rejected under the applied teachings as discussed above with respect to claims 1-5.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[7]	Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boccuzzi, Jr. et al. (United States Patent Application Publication No. 2014/0278850) in view of Teevan et al. (United States Patent Application Publication No. 2014/0279996).

Claims 6-12 substantially repeat the subject matter addressed above with respect to claims 1-5 above. Claims 6-12 differ from claims 1-5 by providing further specificity with respect to rewards and incentives provided in associated with the completion of tasks. These elements are disclosed by Boccuzzi Jr. in the paragraphs cited with respect to rewards, incentives, and rankings as presented in claims 1-5.

Claims 6-12 are further differentiated from claims 1-5 by including an indication (as presented in claim 61) that the users and associated devices are in predetermined subsets or portions. The recited portions reasonably correspond to the user executing the task and the independent individuals as recited in the claim 1. With respect to these elements, Bocuzzi, Jr. et al. discloses the assignment of tasks and further includes groups of respondents who are completing tasks, not completing tasks, and others independent of the two task-oriented groups. While Bocuzzi et al. includes users which fit the claimed definition of subsets, Bocuzzi et al. fail to explicitly state that the subsets are predetermined for the purposes of requesting particular tasks and information via the network.

However, as evidenced by Teevan et al., it is well-known in the social networking and crowdsourcing art to utilize system functionality to predetermine particular subsets of users to designate particular task requests and completion criteria for specified groups (Teevan et al.; paragraphs [0005]-[0006] and [0036]-[0039]; See at least first second and third plurality of crowd workers in predetermined groups to transmit question and validation tasks. See in particular second plurality not completing the initial tasks but verifying answers provided by a first plurality of users.

Regarding the combination that includes Teevan et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the user pool of Boccuzzi, Jr., et al. by further including designating particular pluralities/groups of users for differentiated but related tasks including initial tasks and validation of tasks as taught by Teevan et al. The instant invention is directed to a system and method of generating and monitoring tasks executed in a crowd sourcing environment. As Boccuzzi, Jr. et al., disclose the use of differentiated roles of users in the context of a system and method for generating and monitoring tasks executed in a crowd sourcing environment and Teevan et al., similarly discloses the utility of system functionality to predetermine particular subsets of users to designate particular task requests and completion criteria for specified groups in the context of a system and method for generating and monitoring tasks executed in a crowd sourcing environment, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of improving the efficiency and effectiveness of promotional campaigns by using well-known media outlets for the propagation of promotional messages.


Conclusion

[8]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mistriel, REFERENT-CENTRIC SOCIAL NETWORKING, United States Patent Application Publication No. 2015/0269639, paragraphs [0038][0040][0050][0051]: Relevant Teachings: Mistriel discloses a system and method which provides a social networking platform. The system/method includes functionality to group users into designated subsets for the purpose of directing messages and instructions and further provide a verification system in which other users verify or validate inputs by another user. Mistriel also employs tagging and hash tagging for the purpose of associating content with particular groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683